Case 1:19-cv-01224-CMH-IDD Document 26 Filed 03/06/20 Page 1 of 1 PageID#
                                                         ------cc-        201
                                                                      --:::::---;;:::::-7�

                         IN THE UNITED STATES DISTRICT COURT                       �      [L       �         �
                                                                                                             lJ
                                                              �
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division                            MAR _ 6 2020
                                                                                CLERK, U.S. DISTRICT COURT
 JAMES GHAISAR, et al.                         )                                   ALEXANDRIA. VIRGINIA
                                               )
                        Plaintiffs,            )
                                               )
 V.                                            )   Civil Action No. 1:19-cv-01224 (CMH/IOD)
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
      Defendant.                               )
 ----------                                    )


                                              ORDER

        FOR REASONS stated from the bench and 111 accord with specific rulings and instructions

thereto, it is hereby

        ORDERED that the Consent Motion to Extend Time for Expert Reports [0kt. No. 20] is

GRANTED. Defendant shall produce requested information by 5:00 p.m. on March 13, 2020.

Plaintiffs' expert reports shall be due by March 23, 2020.

         The Clerk is directed to forward copies ofthis Order to all counsel ofrecord.

         ENTERED this 6th day of March 2020.



                                                       Jl� Isl
                                                      Ivan 0. Davis
                                                      United States Magistrate Judge
 Alexandria, Virginia
